

Exhibit 10.1
 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
This Amendment to Employment Agreement (this “Amendment”) is entered into
effective as of the 1st day of March, 2007, by and between Bristow Helicopter
Group Limited. (“the Company”), and Richard David Burman, an individual (“the
Executive”). Company and Executive are sometimes hereinafter each referred to as
a “Party” and collectively as the “Parties”.
 
WHEREAS, the Parties entered into that certain Employment Agreement (the
“Agreement”) on October 15th 2004, setting forth the terms under which the
Company would employ the Executive; and
 
WHEREAS, the Parties desire to amend the Agreement to eliminate the company car
allowance and reimbursement of certain club dues, as provided in this Amendment.
 
WHEREAS, the parties also desire to amend the agreement by including a “cost of
living” allowance, “moving costs” and mortgage support
 
NOW, THEREFORE, in consideration of the mutual promises and premises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby expressly acknowledged, the Parties agree to amend the
Agreement as follows:
 

1)  
The Parties hereby amend the Agreement by increasing Monthly Base Salary as
referred to in Section 4 and subsequent letters by the amount of £992 effective
March 1st 2007:

 

2)  
The Parties hereby agree that clause 11 referring to the payment of a car
allowance is now deleted and that no company car allowance shall be payable.

 

3)  
The Parties hereby amend the Agreement by deleting the words: “The Executive
will also be reimbursed, subject to the production of vouchers, subscription
costs and annual fees for membership to a local club (eg golf club)” from clause
5 of the Agreement.

 

4)  
Notwithstanding the foregoing, for purposes of determining (a) the Annual Bonus
pursuant to Section 4 of the Agreement and any amount credited by the Company
into a Company deferred compensation plan, the increase in Annual Base Salary
pursuant to Section 4 of the Agreement shall not be effective until April 1,
2007. For all other purposes, including, but not limited to, Section 4 of the
Agreement, the increase in Annual Base Salary pursuant to Section 2 of this
Amendment shall be effective on March 1, 2007.

 

5)  
A cost of living allowance of £1,233 per month will be paid with effect from 1st
March.

 

6)  
Moving costs covering legal, removal, estate agent and relevant tax costs will
be reimbursed including personal taxes on these paid 1/3rd when incurred, 1/3rd
on the first anniversary and 1/3rd on the second anniversary. In addition one
month’s salary to cover miscellaneous relocation costs will be paid in March
2007.

 

7)  
Mortgage support will be paid on the following reducing basis

 

·  
£38,500 paid April 2007

 

·  
£28,875 paid April 2008

 

·  
£19250 paid April 2009

 

·  
£9625 paid April 2010

 

8)  
Capitalized terms used but not defined in this Amendment shall have the meanings
ascribed to such terms in the Agreement.

 

9)  
This Amendment, which may be executed in one or more counterparts, is executed
as and shall constitute an amendment to the Agreement, and shall be construed in
connection with and as a part of the Agreement. Except as amended by this
Amendment, all the terms and provisions of the Agreement shall remain in full
force and effect.

 

10)  
This Amendment embodies the entire agreement and understanding between the
Parties related to the subject matter hereof, and supercedes and replaces any
other agreement or understanding between the Parties regarding the subject
matter of this Amendment, whether written or oral, prior to this Amendment. This
Amendment may not be modified, amended, varied or supplemented except by an
instrument in writing signed by Company and Executive.

 

11)  
This Amendment shall be governed by and construed in accordance with English
Law.

 




IN WITNESS WHEREOF, each Party has executed this Amendment effective as of the
date first written above.


Signed for Bristow Helicopter Group Limited


By: /S/ David Randall      


In the presence of      


Signed by the said Richard Burman


/S/ Richard Burman  April 23, 2007    


In the presence of      

